Case 9:20-cv-80668-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:


  ROBERTO PREVILON, and all
  others similarly situated pursuant to
  29 U.S.C. §216(b),

                          Plaintiff,

  vs.

  BUSINESS FUNDING NEW YORK, INC., a
  New York corporation,

                    Defendant,
  ____________________________________________/

                                            COMPLAINT
           Plaintiff, ROBERTO PREVILON (“Plaintiff”), on behalf of himself and all

  others similarly situated, pursuant to 29 U.S.C. §216(b), files the following Complaint

  against Defendant, BUSINESS FUNDING NEW YORK, INC. (“Defendant”), and alleges:

   1. This is an action arising under the Fair Labor Standards Act, 29 U.S.C. §§201-216 (the

        “FLSA”).

   2. At all times material hereto, Plaintiff was and is a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.

  3. At all times material hereto, Defendant, BUSINESS FUNDING NEW YORK, INC., was

        and is a Florida corporation located within Palm Beach County, Florida, although it does

        not appear to be registered with the State of Florida.

  4. At all times material hereto, Defendant was the FLSA employer during Plaintiff’s relevant

        period of employment.



                                                    1
Case 9:20-cv-80668-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 2 of 6



  5. Defendant’s business activities involved those to which the FLSA applies. The

     Defendant’s business and Plaintiff’s work for the Defendant affected interstate

     commerce because the materials and goods used on a constant and/or continuous basis

     moved through interstate commerce prior to or subsequent to Plaintiffs use of the same.

     Plaintiff’s work for the Defendant was in and/or so closely related to interstate commerce

     while he worked for the Defendant that the FLSA clearly applies to Plaintiff’s work for

     the Defendants in this case.

  6. Defendant regularly employed two or more employees during the relevant time period who

     handled goods or materials similar to those handled by Plaintiff or used the instrumentalities

     of interstate commerce or the mails, thus making Defendant’s business an enterprise covered

     by the FLSA.

  7. Upon information and belief, the Defendant’s corporation grossed or did business in excess

     of $500,000.00 annually during the relevant time period.

  8. Defendant sells business loans, short term loans, business factors, lines of credit, and similar

     financial products. Defendant is based in New York and does not appear to be registered to

     do business with the State of Florida; nevertheless, Defendant opened a location in Boca

     Raton, Florida, from which it conducted or conducts the activities for which Plaintiff was

     employed, as described more fully herein.

  9. Plaintiff commenced his employment with Defendant on or about January 6, 2020 and

     worked for Defendant through March 10, 2020. Plaintiff worked nine (9) hours per day on

     Monday through Thursday, and eight (8) hours on Friday, for a total of forty-four (44) hours

     worked per week.




                                                  2
Case 9:20-cv-80668-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 3 of 6



  10. Plaintiff was required to be inside Defendant’s place of business for the entirety of each

     workday, where he had an assigned workspace, telephone, and dedicated email at the

     Defendant’s URL, and was require to make between 300-500 calls each day using the

     company’s auto-dialer service, in an attempt to sell Defendant’s financial products. Defendant

     agreed to pay on the basis of a commission equal to 3% of sales made by Plaintiff. In total,

     Plaintiff was paid $60 during the course of his work for Defendant.

  11. Plaintiff’s Statement of Claim is as follows:


       Period         Hours           Regular         Overtime      Total           Liquidated
                      Worked

       01/06-01/10    44              290             43.50         333.5           333.5

       01/13-01/17    44              290             43.50         333.5           333.5

       01/20-/01/24 44                290             43.50         333.5           333.5

       01/27-01/31    44              290             43.50         333.5           333.5

       02/03-02/07    44              290             43.50         333.5           333.5

       02/10-/02/14 44                290             43.50         333.5           333.5

       02/17-02/21    44              290             43.50         333.5           333.5

       02/24-02/28    44              290             43.50         333.5           333.5

       03/02-03/06    44              290             43.50         333.5           333.5

       03/09-03/10    18              130.50          0             130.50          0

                                                                    3,132.00        3,001.50

                                                                            Grand Total: $6,133.50

  12. All acts and omissions giving rise to this dispute took place within Palm Beach County,

     County, Florida, and Defendant is operating in Palm Beach County, Florida.

                                                  3
Case 9:20-cv-80668-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 4 of 6



  13. Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C. §216(b),

     and 28 U.S.C. §§1331 and 1337.

  14. Venue is proper within this District pursuant to 29 U.S.C. §216(b) and 28 U.S.C.

     §1391(b).

                                  COUNT I
                   FEDERAL OVERTIME WAGE LAW VIOLATIONS

  15. Plaintiff re-avers and re-alleges Paragraphs 1 through 14 above, as though fully set forth

      herein.

  16. This case is brought as a collective action pursuant to 29 U.S.C. §216(b) inasmuch as, upon

      information and belief, Defendants have employed numerous other employees, similarly

      situated to the Plaintiff, who have not been paid overtime for work performed in excess of

      40 hours during the time period commencing three years prior to the filing of this Complaint

      through the date on which this Complaint was filed.

  17. 29 U.S.C. §207(a)(1) states, inter alia, that “if an employer employs an employee for

      more than 40 hours in any work week, the employer must compensate the employee for

      hours in excess of 40 at the rate of at least one and one and half times the employee’s

      regular rate...”

  18. Defendant’s failure, through today’s date, to pay amounts owed pursuant to the Fair

      Labor Standards Act, is willful and intentional. Defendant knew of the overtime

      requirements of the Act and either intentionally avoided or recklessly failed to investigate

      proper payroll practices as they relate to the law. Accordingly, Plaintiff is entitled, and

      specifically requests, liquidated damages in an amount equal to double the unpaid time

      and a half that is due and owing. Plaintiff further requests all reasonable attorney’s fees

      and litigation costs from the Defendant pursuant to the FLSA as cited above, with all

                                                 4
Case 9:20-cv-80668-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 5 of 6



      amounts set forth hereinabove to be proven at trial, in a trial by jury, and for entry of

      judgment for such other amounts as this Court deems just and equitable under the

      circumstances.

  19. Further, upon information and belief, Defendant has employed other individuals during the

      subject time period, and each of these individuals was not paid a full and proper overtime

      wage as required by federal law, and Plaintiff reserves the right to add additional persons to

      this action plaintiffs, and to move this Court for certification of a collective action.

            WHEREFORE,           Plaintiff,   ROBERTO         PREVILON        respectfully       requests

  certification of a collective action of all current and former employees of Defendant,

  BUSINESS FUNDING NEW YORK, INC., and an award to Plaintiff and the collective

  double

  all unpaid overtime wages as provided by the Fair Labor Standards Act, as well as all

  reasonable attorney's fees and litigation costs from the Defendant, BUSINESS FUNDING

  NEW YORK, INC., pursuant to the Fair Labor Standards Act, and judgment for all such other

  amounts as this Court may deem and equitable under the circumstances.

                                    COUNT II
                        FEDERAL MINIMUM WAGE VIOLATIONS

  20. Plaintiff re-avers and re-alleges Paragraphs 1 through 14 above, as though fully set forth

      herein.

  21. Defendant has failed to pay Plaintiff, and all similarly situated individuals a minimum wage

      as required by federal law, for one or more weeks of work for the Defendants in this case.

  22. Defendant was and are well aware for the federal minimum wage requirements, and therefore

      willfully failed to pay Plaintiff and all similarly situated individuals a minimum wage for

      one or more weeks of work, in violation of 29 U.S.C. §206.

                                                   5
Case 9:20-cv-80668-XXXX Document 1 Entered on FLSD Docket 04/21/2020 Page 6 of 6




         WHEREFORE, Plaintiff, ROBERTO PREVILON, respectfully requests that this Court

  certify a collective action of all current and former employees of Defendant,

  BUSINESS FUNDING NEW YORK, INC., who were not paid in conformity with federal

  minimum wage standards, and award Plaintiff, as well as the collective, double unpaid

  minimum wages owed by Defendant as provided by the Fair Labor Standards Act, as well as

  all reasonable attorney’s fees and litigation costs, pursuant to the Fair Labor Standards Act,

  and judgment for all such other amounts as this Court may deem and equitable under the

  circumstances.
                                     JURY TRIAL DEMAND

      Plaintiff hereby requests and demands a trial by jury on all such claims.
                    21st day of April, 2020.
         DATED this ____

                                                       Respectfully Submitted,

                                                       Law Offices of Nolan Klein, P.A.
                                                       Attorneys for Plaintiff
                                                       5550 Glades Rd., Ste 500
                                                       Boca Raton, Florida 33431
                                                       PH: (954) 745-0588

                                                       By: /s/ Nolan K. Klein
                                                           NOLAN K. KLEIN
                                                           Florida Bar No. 647977
                                                           klein@nklegal.com
                                                           amy@nklegal.com


                                         VERIFICATION

         I hereby swear or affirm that the allegations set forth above are true and correct to the best

  of my knowledge, information, and belief.

                                                        ____________________
                                                        ROBERTO PREVILON




                                                   6
